ACCEPTED
                                                                                             12-15-00011-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                        6/23/2015 9:38:22 AM
                                                                                               CATHY LUSK
                                                                                                      CLERK




                               NO. 12-15-00011-CR                 FILED IN
                                                           12th COURT OF APPEALS
                                                                TYLER, TEXAS
KELTON DEREK WILSON                       §     IN THE COURT OF   APPEALS
                                                           6/23/2015 9:38:22 AM
                                          §                     CATHY S. LUSK
vs.                                       §     TWELFTH DISTRICTClerk
                                          §
STATE OF TEXAS                            §     SITTING IN TYLER, TEXAS

                    MOTION TO FILE APPEAL BRIEF LATE

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Linda A. Altier, Attorney for Kelton Derek Wilson, Appellant

in the above styled and numbered case, and moves this Court as follows:

      In compliance with the Texas Rules of Appellate Procedure, I hereby request

permission to file Appellant’s brief late and in support state the following:

      A.      The deadline for filing Appellant’s Brief was June 22, 2015;

      B.       Appellant’s Brief was completed on June 22, 2015, however, I had
           difficulty e-filing on that date and could not correct the problem until
           January 23, 2015.

      C.      Therefore, I have attached the Appeal Brief as an attachment to this
           Motion to File Late, and I respectfully request the Court of Appeals to
           accept Appellant’s Appeal Brief for consideration at this time.

                                                     Respectfully Submitted,

                                                     ALTIER LAW OFFICES
                                                     1527 E. Fifth St.
                                                     Tyler, Texas 75701
                                                     Tel: 903-595-4232
                                                     Fax: 903-595-0031
                                              By: /s/ Linda A. Altier
                                                 Attorney for Appellant
                                                 TSBN: 00783541
                                                 e-mail: altierlaw@gmail.com


                               Certificate of Service

       In compliance with TRAP 9.5(e), I certify a copy of this notice has been
served on counsel for the State, Mark Hall, by e-mail on June 23, 2015. I further
certify by my signature below that the information contained in this motion is true
and within my personal knowledge.

                                            /s/ Linda A. Altier